 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocalUnion 521, United Association of Journeymenand Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL-CIO (Huntington Piping,Inc.) and Arnold Glass-burn and HerbertLewis. Cases 9-CB-2126-1 and9-CB-2126-2September14, 1972DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERS JENKINSAND KENNEDYOn May 15, 1972, Trial Examiner Anne F.Schlezinger issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed limitedexceptions and supporting brief. The Respondent didnot file exceptions or a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand brief and has decided to affirm the TrialExaminer's rulings, findings, and conclusions and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatthe Respondent, Local Union 521, United Associa-tion of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States andCanada, AFL-CIO, its officers, agents, and represent-atives, shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEANNE F.SCHLEZINGER,Trial Examiner:Upon chargesand amended charges filed respectively on December 30,1971, and February 7, 1972, by Arnold Glassburnand Her-bert Lewis,individuals,theGeneral Counsel,by the Re-gional Director for Region 9 (Cincinnati,Ohio),issued acomplaint onFebruary 15, 1972,and an order amendingcomplaint on March 20,1972. The complaint,as amended,alleges in substance thatLocal Union 521,United Associa-tion of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry oftheUnitedStates andCanada,AFL-CIO,referred to herein as the Respondentor the Un-ion, attempted to cause and caused Huntington Piping, Inc.,referred to herein as the Employer, to discriminateagainstits employees Glassburn and Lewis by discharging them inviolation of Section 8(a)(3) of the Act, and thereby hasengaged in and is engaging in unfair labor practices asdefined in Section 8(b)(I)(A) and 8(b)(2) of the NationalLabor Relations Act, as amended. In its answer, duly filed,the Respondent admits certain allegations of the complaintbut denies the commission of any unfair labor practices.Pursuant to notice, a hearing was held before me atHuntington,West Virginia, on April 6 and 7, 1972. Allparties appeared at the hearing and were afforded full op-portunity to be heard, to examine and cross-examine wit-nesses,and to introduce relevant evidence. Subsequent tothe hearing, a brief was filed by the General Counsel whichhas been duly considered. The Respondentin a telegramstated that it "does not desire to file brief ... and renewsmotions made during hearing .... "IUpon the entire record in this case and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE EMPLOYERHuntington Piping, Inc., is a West Virginia corpora-tion engaged in the erection of piping systems and alliedequipment at Huntington, West Virginia, and othercities,with its principal place of business located in Huntington.During the past 12 months, which was a representative peri-od,Huntington performed services valued in excess of$50,000 for customers located outside the State of WestVirginia, and purchased goods valuedin excessof $50,000which it caused to be shipped directly from points outsidethe State of West Virginia to its Huntington location. I find,as the complaint alleges, and the Respondent's answer asamended at the hearing admits, that at alltimes materialherein the Employer has been an employerengaged in com-merce and in operations affecting commerce as defined inSection 2(2), (6), and (7) of the Act.IITHE LABORORGANIZATION INVOLVEDThe complaintalleges, the Respondent's answer ad-mits, and I find that Local Union 521, United Associationof Journeymen and Apprentices of thePlumbing and PipeFitting Industry of the UnitedStates andCanada, AFL-CIO, isa labor organizationwithin themeaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. TheIssuesThe GeneralCounsel contends that the Respondenton certain dates threatened to and did instigate work stop-1The Respondent moved,at the close of the GeneralCounsel's case inchief and at the conclusion of the hearing,that the complaint be dismissedon the ground offailure toestablisha prima faciecase These motions weredenied at the hearing The motion to dismiss renewed in the Respondent'stelegram isherebydenied for the reasons set forth below.199 NLRB No. 16 PLUMBERSLOCAL UNION 521pages on projects where employees of the Employer wereworking, and thereby attempted to cause and caused theEmployer to discharge Glassburn and Lewis in violation ofSection 8(a)(3) of the Act, thereby violating Section8(b)(1)(A) and 8(b)(2) of the Act.2 The Respondent, by thetestimony adduced at the hearing, apparently maintainsthat the Respondent's actions were warranted by the failureof Glassburn and Lewis to complete the membership re-quirements established by its constitution and bylaws.B. The FactsThe facts herein, established by credible and in largepart unrefuted testimony, show that the Employer is a me-chanical contractor engaged in installing piping systemsand allied equipment, and that Marshall Hood is presidentof the Employer and has been for many years a member ofthe Respondent. They also show, as the complaint alleges,that Burton, the Respondent's business agent, Wright, or-ganizer and International trustee, and Kitchen, Snodgrass,and Collins, shop stewards, are agents of the Respondentwithin the meaning of Section 2(13) of the Act. TheRespondent's answer admits this allegation of the com-plaint "subject however, to the proof of actseitherdone oromitted by prior business agents and shop stewards."1.Employment history of Glassburn and LewisThe Employer first hired Glassburn in June 1966.Glassburn did some pipefitting but worked primarily onwelding. Lewis, who had been employed by the Employerfor about 15 years, began working as a laborer, and was amember of a laborers union. He worked with pipefitters andwelders and learned to do this work, particularly the weld-ing, and began working as a welder for the Employer inabout June 1966. Both men had been referred by the Re-spondent, Glassburn by Prince, the business agent at thetime, and Lewis by Frye, who was the business agent beforePrince. Both Glassbum and Lewis took and passed testsgiven by the Employer and others on whose projects theyworked, and both were certified as welders on the basis ofthese tests. In 1966 Hood needed welders on a GoodyearTire project. He called the Respondent but was told all thewelders were working. He then obtained permission to putGlassburn and Lewis to work as welders on permits, andpermits were issued to both by Prince, at that time thebusiness agent. A month or two after obtaining these per-mits, Glassburn and Lewis made repeated applications formembership in the Respondent. Some of these applicationswere submitted directly to Prince. The applications in some2 The Act providesin Section 8 that-(b) It shall be an unfair labor practice for a labor organization orits agents-(1) to restrain or coerce(A) employees in the exercise of the rightsguaranteed in section7-Provided,Thatthis paragraph shall not impairthe right of a labor organization to prescribe its own rules with respectto the acquisition or retention of membership therein,.(2) to cause or attempt to cause an employer to discriminate againstan employee in violation of subsection(a)(3) or to discriminate againstan employee with respect to whom membership in such organization hasbeen denied or terminated on some ground other than his failure totender the periodic dues and the initiation fees uniformly required as acondition of acquiring or retaining membership85instances were rejected and as to others there was no re-sponse.Glassburn worked for the Employer until October 1966when he was laid off for lack of work. He went to the unionhall a few times to see Prince, who referred him to a job inMiddletown, Ohio. His referral slip, dated November 7,1966, and signed by Prince, shows his occupation as "Weld-er" and contains a handwritten note that "This Boy hasbeen working as a welder for us on application. I called youabout this Boy." Glassburn worked in Middletown untilabout June 1967, when he was told by an uncle, who hadrecommended him for membership in the Respondent, thathis application was coming before the Respondent's boardand Glassbum should be present. Glassburn quit his job inMiddletown and returned to Huntington. He did not appearbefore any board of the Respondent, however, as this appli-cation was rejected. No reason was given him for this action,and he made no inquiries of the Respondent about thematter.About 6 months later Glassburn went to see Princewho referred him again to the Employer. He returned towork for the Employer about December 1967 or January1968. After that he reapplied for membership in the Respon-dent but received no response. Thereafter Hood, presidentof the Employer, brought Glassburn another application,which he filled out and, with Hood as his reference, gave toPrince at the union hall. Lewis had also continued to seekmembership in the Respondent. Shortly after Glassburnand Lewis filed their latest applications for membership,Hood told each of them that he had been advised theirapplications were about to be accepted and that each ofthem was to make certain payments to the Respondent.Accordingly, each of them on or about July 13, 1970, paidto the Respondent $194.10, and received a receipt datedJuly 17, signed by P. M. Ginger, who at that time was theunion secretary, showing receipt of payments covering: Julydues $8, insurance premium $9.10, building trades card $3,initiation fee $150, and examination fee $24, totaling$194.10. Thereafter, both Glassburn and Lewis paid quar-terly dues at the rate of $8 a month and, in some quarters,insurance premiums, by handing checks in person to a sec-retary at the union office. They received receiptsas well asthe stamps which members affix to their books to show duespayments are current. Neither Glassburn nor Lewis hadever received one of these books so they attached theirstamps to the receipts. Both received receipts signed byGinger showing payments through April 1971.During this period of paying dues but not havingbooks, Glassburn and Lewis continued to work for the Em-ployer with no objection by fellow employees, who knewthey did not have books, or by representatives of the Re-spondent.Glassburn and Lewis questioned union repre-sentatives from time to time about their books. They weretold by Prince that the books would come through eventual-ly butsometimestook a year or two, and by Ginger thatthey should not worry aboutit as long asthey were work-ing.3 Neither Glassburn nor Lewis attended union meetings3Hood testified that during the time Prince was business agent, Wright,organizer and International representative,came to Huntington to discusswith him the status of Glassburn, Lewis, and two other employees, thatContinued :86DECISIONSOF NATIONALLABOR RELATIONS BOARDas Prince said they had to be members and have books todo so.The situation changed when Burton became businessagent inMarch 1971. When Glassbum thereafter tenderedhis dues, the secretary at the union hall told him she couldnot find a record of his book and therefore could not accepthis money. Lewis went to the union hall in late July 1971and tendered his dues, but the secretary said she could notaccept his dues asBurton wasout of town, could not bereached, and had not given her permission to accept Lewis'sdues. Lewis asked if he could leave the money there untilshe got in touch with Burton so he would not be in arrearsas that was his last day to pay his dues. She refused, and toldhim that he should return the following evening and shewould get in touch with Burton in the meantime. When hesaid it was almost impossible for him to get there from hisjob by 5 o'clock, she said she would stay 10 or 15 minuteslater.He arrived the next evening at 5 but she had alreadyleft.Glassburn and Lewis have not paid any dues since thedues they tendered were rejected by the secretary, who wasacting in accord with instructions given her by Burton.On about August 26, Glassbum was working on aGoodyear Tire project of the Employer when he was calledto the office and told by the project superintendent that itwas necessary to lay him off until his book situation wasstraightened out. On this same date, Lewis was told by thesuperintendent to report to the field office, and there toldto report to Hood's office, where Hood, as Lewis testified,said "he was laying me off on account of union problems.... He said that he had been pressured so hard by the unionthat he had no other alternative he said but to lay me off."Both Glassbum and Lewis went back to work for theEmployer on the Goodyear Tire project a week or two later.When that project was nearing completion, both were trans-ferred about September 20 to the Employer's InternationalNickel project in Huntington. After they had worked a shorttime at this project, Collins, shop steward, about September20 asked if Glassburn.had received his book yet, and Glass-bum replied that he had not. At Collins' request, they wentto the office trailer where Collins telephoned Burton, theRespondent's businessagent at that time. At the conclusionof this conversation, Glassburn testified, Collins said that"Mr. Burton said to go fishing"; Glassburn asked if Collinswanted him to put up his tools and Collins assented; andCollins told the other men on the project of Burton's re-marks. Lewis testified that he heard Collins say that "Mr.Burton said let's go fishing. He said otherwise that meansyou put the tools up and go home and he said I'm goinghome you can do what you want to." All the members ofthe Respondent, including those working for other employ-ers, left the jobsite.Collins was not calledas a witness.Burton's testimonyon this matter was self-contradictory and evasive. He testi-fied that his conversation with Collins was in person on aThursday when Collins came into his office after the menhad walked off the International Nickel job. He also testi-fied at different points that the expression "go fishing" wasWright told Prince to put all four on the cash sheet, and that later the othertwo men were given books.used, that it was "just an expression we use" like "Philadel-phia lawyer," that he did not know who used it, that he usedit,and that he did notuse it.Idiscredit this testimony ofBurton. In any event, I find, on the basis of the credited andundenied testimony of Glassburn and Lewis, that Collins,an admitted agent of the Respondent, told them and othermen on the project that Burton "said to go fishing."4After the walkout Lewis went to see Hood, who toldhim he was laid off "until it was straightened out." Hetelephoned Hood the following Monday when he heard theother men had returned to work. As Lewis testified, Hoodsaid "We didn't have union books and he said we wouldhave to get straightened up with the union before we wentback." Hood told Glassburn on or about September 23 thathe had had to terminate Glassburn because of pressure bythe Respondent, and that Glassbum was discharged.About 2 weeks after their discharges Lewis telephonedBurton and arranged a meeting at a doughnut shop. Glass-bum was also present. Burton told them that he was sorryto see anyone out of work and he would do all he could tohelp them, but that his hands were tied and he could donothing until he got approval from national headquarters.Lewis telephoned Burton in about January from hisattorney's office to ask if there was any word about thebooks. He testified that Burton "said he went to Washing-ton and he said I almost had you boys books through andyou went and filed suit against the union and ... He saidifyou would drop the case I could probably get yourbooks." Burton never thereafter called Lewis or Glassbumabout the books. Neither of them received a book or wasadmitted to membership in the Respondent. And neither ofthem has since September 20 been reemployed by the Em-ployer.2.The Respondent's conductGinger and Prince, who no longer held office in theRespondent at the time of the hearing, were not called aswitnesses.5 Burton, who did testify, was elected businessagent of the Respondent on March 6, 1971, and was ap-pointed acting financial secretary and treasurer on April 13,1971. As the Respondent has been in trusteeship since April13, 1971, Burton, the chief local official, operates under thesupervision of an International representative located inWashington, D.C. After Burton became acting financialsecretary and treasurer, he checked the Respondent's cashsheets and other records and found fundsmissing,as wellas records in a state of confusion 6 He found Lewis' applica-tion for membership among the documents on hand but wasunable to find one by Glassburn.7 He also found that bothGlassburn and Lewis had paid their initiationfeesand duesup to the time he assumed office.4 See Laborers'InternationalUnion of North America (F F Mengel Con-structionCompany),196 NLRB No. 62.5Accordingto Burton, both wereworking inWest Virginia in the jurisdic-tion of another local6 Burton testified that when the Respondent's bookswere audited after hetook office, over $18,000 appearedto be missing,and that thebondingcompany later "paid off $15,000, on Mr Ginger,Mr Princeand Mr De-Hart "7 Scott Webb and Clyde Kitchen, membersof the Respondent's executiveboard,testified as witnessesfor the Respondent that they had passed upon,and rejected, an application of Lewis but had never seen one by GlassburnWebb also testified that he did not know Glassburn and Lewis had paidinitiation fees and dues PLUMBERSLOCAL UNION 521Burton's check of the records disclosed, and Glassburnand Lewis admitted, that they had not complied with all ofthe Respondent's procedures for the acquisition of member-ship. They had not served apprenticeships. They failed topresent affidavits showing work in the trade for the requiredlength of time. Their applications had not been approved bythemembership, the executive board, or the examiningboard. They had not been given oral or written examina-tions or personal interviews. They had never been assignedcard numbers, and their dues payments had never beenrecorded on the cash sheets and could not be thus recordedwithout numbers.8 And they had never taken the oath asmembers.Burton testified that they were not admitted tomembership because they had not complied with theRespondent's prescribed procedures.Burton'admitted thatthe refusal of the secretary to accept dues from Glassburnand Lewis was in accord with instructions he gave her, andthat he also told Hood to discontinue payments Hood hadbeen making for their fringe benefits. He maintained thatwhile he did everything he could to clear up this unprece-dented situation, he was not authorized to grant member-ship to Glassburn and Lewis as they had not complied withthe requirements for admission, nor to refund their initia-tion feesor dues while the Respondent was in trusteeship.In April or May Burton had several discussions withHood about the Glassburn and Lewis situation. He testifiedthat he told Hood he was trying to work something out withthe International representatives, but warned that if Hoodworked Glassburn and Lewis with other men "it wouldprobably cause trouble and the men would walk off thejobs." Burton admitted that at least some of the membersknew for a long time that Glassburn and Lewis did not havebooks, and that no member had ever refused to work withGlassburn or Lewis or was threatening to do so to hisknowledge, but he assumed their lack of books would causetrouble. On about August 26 Burton had another meetingwith Hood in which he admittedly indicated that some ofthe labor problems Hood was having would probably stopifHood removed Glassburn and Lewis. On August 26 Hoodsent Burton a telegramwhich stated in part:WHEREAS THE MEMBERSHIPOF L.U. *521 HAS SEENFIT TO HARASSME AND MY COMPANY BY MAKING THREATSOF STRIKES,REVOK-ING OF LOCALWORKING AGREEMENTS,REVOKING OF U.A.AGREEMENT AND OTHERACTS OF COERCION IF I DID NOT RE-MOVECERTAIN EMPLOYEES... I HAVE TODAY IN AN EFFORT TOPROMOTE HARMONY BETWEEN MYCOMPANIES AND YOUR UNIONDISCHARGED THESE EMPLOYEESUNTIL A FINAL AND BINDINGDECISION HAS BEEN REACHED ....Hood testified that the employees referred to were Glass-burn and Lewis, and Burton testified that he took for grant-ed they were the employeesin question.After their layoff on August 26, Glassburn and Lewiswere put back to work by the Employer about September6, and were transferred to the International Nickel projectabout September 20. When Burton learned of this, he calledSnodgrass, a job steward on the Goodyear Tire project, andasked if Glassburn and Lewis had earlier worked at thatproject.When Snodgrass said they had, Burton replied, as8One of the receipts made out to Lewis bore a number, but there was nonumber on any of the other documents issued by the Respondent to Glass-burn and Lewis.87Snodgrass testified, that they did not have their books andthat "he might have to pull the job so he would call me backif he did but he never did call back." Snodgrass, who hadnever checked the books of Glassburn and Lewis becausethey had been working for the Employer long before hewent there to work, told some of the men on the job whatBurton said about pulling the job. Burton admitted that hecalled Snodgrass, asked Snodgrass if the two men hadworked on that job, and said it might be necessary for himto pull the job for that reason.As set forth above, it was at about this time that Collinstold the men on the International Nickel project, whereGlassburn and Lewis were then working, that Burton saidthey were to "go fishing."Burton also called James Kitchen, job steward on theEmployer's Goodyear Tire project in Chapmansville, WestVirginia, on Thursday evening, September 23. Kitchen testi-fied that Burton said the Employer was hiring nonunionmen and that on the Employer's other jobs the men hadwalked off, and asked how Kitchen felt about it. WhenKitchen said he did not know anything about this, Burtonsaid, as Kitchen testified, "as far as he was concerned if thecontractor was unfair on one job then he is unfair on all ofthem." Kitchen told Burton he agreed with him and "If theother fellows shut their jobs down then we wouldn't workFriday." Kitchen also testified that, while Burton did notmention Glassburn or Lewis by name, "There was no needto because I knew who he was referring to because there hadbeen a discussion over it for three or four years about theirbooks, whether they were going to get them or not." Burtonadmitted that he called Kitchen although Glassburn andLewis had never worked to his knowledge at the Chapmans-Ville job, that he told Kitchen there was a problem aboutGlassburn and Lewis not having books, that he told Kitchenthat the Chapmansville project should be "shut down be-cause if a contractor is unfair at one place he is unfair atanother place," that Kitchen indicated he did not knowwhat the situation was, and that he advised Kitchen that thejob should be shut down until he could get this situationstraightened out and that if necessary he would shut downall the Employer's jobs.Kitchen told the men at the project the next morningthat the Employer was working nonunion men, and "theother projects they were doing had shut down and we weregoing to do likewise." The men agreed to walk off. Membersof other trades asked Kitchen if they should leave also.Kitchen replied that it was up to them whether they workedor left as long as they did not do the Respondent's work.Hood called Kitchen on Sunday, said he had settled hisdifferences with the Respondent, and asked if the men weregoing back to work. Kitchen said he would check and, if thedifferences were settled, the men would be back at work onMonday. Kitchen was not able to reach Burton, whose tele-phone was busy, but finally got in touch with the presidentof the Respondent who, as Kitchen testified, "said as far asI know all the jobs will go back to work Monday and so wewere back on the job Monday morning."On Thursday, September 23, in a conversation withCollins, job steward, about the Glassburn-Lewis situation ofhaving stamps and receipts without books, Burton admit-tedly told Collins that if Hood sent him a letter or telegram 88DECISIONSOF NATIONAL LABOR RELATIONS BOARDto the effect that he would not work Glassburn and Lewisuntil their situation was settled, "we could put the men backto work." Accordingly, when he received a telegram fromHood the next day that "the two men in question are notassignedto any job and will not be," he testified, "I put themen back to work" He did so by calling the stewards andtelling them "it was all settled to go back to work."Burton testified further that he did not know why hispredecessors in office had accepted initiationfeesand duesfrom Glassburn and Lewis without granting them member-ship.He admitted, reluctantly, that he "assumed" bothwould be found qualified by a unionexaminingboard. Healso testified that he made every effort to get their situationstraightened out, and that he knew from the time he tookoffice that they were not responsible for their lack of Unionbooks. He maintained nevertheless that, as they had notsatisfiedthe procedural requirements for membership in theRespondent, they would not have been allowed to work inbuilding trade jobs in the Respondent's jurisdiction; that hefeltwarranted in shutting down jobsites to force their dis-charge; that if they had not been put back to work in Sep-tember, after their August 26 layoff, he would not havecalled Chapmansville and "there would have been no workstoppage"; and that if Hood had not furnished him with awritten statement that he would no longer work Glassburnand Lewis, he was prepared to shut down every job of theEmployer within his jurisdiction.3.The position of the EmployerHood testified that both Glassburn and Lewis hadbeen referred to the Employer by the Respondent, that hehad observed the work of both, that both had been testedand certified by his foremen and other employers, that theywere qualified to do some types of pipefitting as well aswelding, that he employs members of the Respondentwhose principal duty is welding, and that he had no ques-tion as to the competence of Glassburn and Lewis to do thework.The General Counsel placed in evidence a "WorkingAgreement" between Huntington Master Plumbers Associ-ation and the Respondent effective by its terms June 1,1969, through May 31, 1972. Burton testified, however, thathe had been unable to find a copy in thefiles of an agree-ment signed by the Employer, that he had this agreementsigned by the Employer "about two or three weeks ago,"and that there was no collective-bargaining agreement ineffect with the Employer prior to that time .9 Hood on theother hand testified that he signed this agreement as anindividual contractor as he was not a member of the associa-The agreement providesunder the heading "UnionSecurity" as follows:All Journeymen and Apprenticeshereunder,members ofthe Unionnow in the employ of theEmployer shallremain members in goodstanding in the Union during the term of this Agreement.All Journey-men and Apprenticescovered by this Agreement,hereinafteremployedby the Employer, shall become members ofthe Unionon the earliestdate providedby applicableFederal law after their employment, or dateof the contract,whichever is later and shall remain members of theUnionin good standing during the term of this Agreement .9Burton referred to this agreement as "kind of a closed shop"under whichsignatory contractors have agreed to hire only members of the RespondentThe GeneralCounsel has not alleged that the agreement is violative of theAct.tion, that he signed it when it was negotiated, that it tookeffect on or about June 1, 1969, and that in accord with itsterms he paid into health and welfare and other funds forUnion fringe benefits on behalf of employees includingGlassburn and Lewis. On the record as a whole, I creditHood's testimony as to his contractual relationship with theRespondent. Shortly after Burton took office, he requiredHood to delete the names of Glassburn and Lewis from hisreports of contributions. Hood testified that until Burtonassumed office no question was raised about the inclusionof Glassburn and Lewis in these funds, no employees re-fused to work with them although they knew about the lackof books, and no union representative questioned their em-ployment by the Employer.Concluding FindingsThe evidence establishes, and I find, that Glassburnand Lewis had taken steps to become and remainmembersof the Respondent, and the Employer was satisfied with thework they performed. Nevertheless, when Burton becamebusiness agent and acting financial secretary and treasurerof the Respondent, he arbitrarily directed that their dues berejected, that the Employer discontinue payments on theirbehalf into the Union's fringe benefit funds, and that theEmployer terminate their employment, on the ground thatGlassburn and Lewis had not complied with all the proce-dural requirements for attaining full membership status inthe Respondent. It is manifest, therefore, and I find, thatGlassburn and Lewis was each "an employee with respectto whom membership in such organization has been deniedor terminated on some ground other than his failure totender the periodic dues and the initiation fees uniformlyrequired as a condition of acquiring or retainingmember-ship." It is also clear from all the relevant evidence, and Ifind, that Burton carried out his purpose to force theEmployer's discharge of Glassburn and Lewis by threats ofwork stoppages and by causing work stoppages on theEmployer's projects, including projects where Glassbumand Lewis were not working, which ended only when he wasassured by the Employer, in writing, that Glassburn andLewis would no longer be employed. The Respondent istherefore clearly responsible for such work stoppages, whichit threatened to and didcause, the immediate consequenceof which was that the Employer was compelled to removeGlassburn and Lewis in order to carry on its work.10 In thesecircumstances, I find no merit in the apparent contentionsof the Respondent, as indicated by the testimony of itswitnesses, that Burton could not authorize any walkouts,which must be approved by the executive board, so thewalkouts in issue were wildcat strikes for which the Respon-dent cannot be held responsible; that the Respondentshould not be held responsible for the acts and conduct ofthe union officials no longer holding office who acceptedinitiation fees and dues from Glassbum and Lewis withoutgranting them membership, and who left the Respondent'srecords and finances in complete confusion; that Glassbumand Lewis were properly denied membership because they10 SeeLocal 120, LaborersInternationalUnion (Edward J DeBartolo Corp),174 NLRB 1012,Bricklayers andStoneMasons (Linbeck Construction Corp),185 NLRB No 94 PLUMBERSLOCAL UNION 52189had not complied with all the established procedures forobtaining membership; that in view of this lack of complet-ed membership status, Burton's conduct herein was war-ranted by the Union's constitution and bylaws, by the"closed shop" trade practice in the Respondent's jurisdic-tion, or by a collective-bargaining agreement."Accordingly, I conclude and find that the Respondentattempted to and did cause the Employer to dischargeGlassbum and Lewis in violation of Section 8(a)(3) of theAct, and thereby restrained and coerced Glassbum andLewis in violation of Section 8(b)(1)(A) and attempted toand did cause discrimination against them in violation ofSection 8(b)(2) of the Act.I2IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section IIIabove, occurring in connection with the operations of theEmployer described in section I above, have a close, inti-mate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V THE REMEDYHaving found that the Respondent has engaged inunfair labor practices, I shall recommend that it be orderedto cease and desist from such conduct and from any like orrelated unfair labor practices' 3 and to take certain affirma-tive action designed to effectuate the purposes of the Act.As I have found that the Respondent attempted to anddid cause Huntington Piping, Inc., to discriminate againstArnold Glassburn and Herbert Lewis in violation of Section8(a)(3) of the Act, I shall recommend that the Respondentbe ordered to cease and desist from such conduct, and tonotify Huntington Piping, Inc., in writing, with copies toGlassburn and Lewis, that it has no objection to the employ-ment of Glassburn and Lewis. The record shows that, ab-sent the Respondent's unlawful activity, the Employerwould not have laid off Glassburn and Lewis on August 26,1971, and would not, after reemploying them, have dis-charged them on or about September 20. I shall thereforerecommend that the Respondent be ordered to make Glass-bum and Lewis whole for any loss of earnings each of themmay have suffered by reason of the discrimination practicedagainst him 14 by payment to him of the amounts he wouldIISee UnionStarch andRefining Co,87 NLRB729, enfd 186 F.2d 1008(C A. 7), cert.denied342 U.S. 815,Local Union No. 749,International Broth-erhood ofBoilermakers(California Blowpipe& SteelCo., Inc),192 NLRB No58,Chicago Local No 245, Lithographers (Alden Press, Inc),196 NLRB No.97; N L R B.v. Brotherhoodof Teamsters,470 F.2d 509 (C A. 9, March 1972),holding that,where a union credited dues andtookother action evidencingmembership of an individual,that individual and his employer"had a righttorelyupon these official acts of the Union"12 Local 120, LaborersInternational Union,supra,Bricklayersand StoneMasons, supra,LocalUnionNo 58, of the UnitedAssociationof Journeymenand Apprenticesof thePlumbingand PipeFittingIndustry (Heyse SheetMetal),187 NLRB No. 2217Local Union No 58, of the UnitedAssociationof Journeymen and Appren-ticesofthe Plumbing and Pipe FittingIndustry, supra, N.LR Bv Brotherhoodof Teamsters,470 F.2d 509 (C.A 9, March 1972).14 SeeBulletinCompany,181 NLRB647,Newport NewsPrinting Pressmen'snormally have earned as wages from the date of the discrim-ination against him to the date 5 days after the Respondentservesthe written notice required above, less his net earn-ingsduring this period. Backpay shall be determined inaccordance with the formula prescribed inF.W. WoolworthCompany,90 NLRB 289, includinginterestthereon at 6percent per annum in accordance withIsisPlumbing &Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Huntington Piping,Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. Local Union 521, UnitedAssociation of Journeymenand Apprenticesof the Plumbing and Pipe FittingIndustryof the UnitedStates andCanada, AFL-CIO,isa labororganization within the meaning of Section 2(5) of the Act.3. By causing and attempting to cause the Employer todischargeGlassburn and Lewis in violation of Section8(a)(3) of theAct, theRespondent has engaged in and isengaging in unfair-labor practices within the meaning ofSection 8(b)(1)(A) and (2) of the Act.4. The aforesaidunfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact,conclusions oflaw, and the entire record,and pursuant to Section 10(c) ofthe Act,I hereby issue the following recommended:l5ORDERThe Respondent, Local Union 521, United Associa-tion of Journeymen and Apprentices of the Plumbing andPipe Fitting Industry of the United States and Canada,AFL-CIO, Huntington, West Virginia, its officers, agents,and representatives, shall:1.Cease and desist from:(a) Causing or attempting to cause Huntington Piping,Inc., its officers, agents, successors, and assigns, to dis-charge Arnold Glassburn, Herbert Lewis, or any other em-ployee in violation of Section 8(a)(3) of the Act.(b) In any like or related manner restraining or coerc-ing employees of Huntington Piping, Inc., in the exercise ofrights guaranteed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Notify Huntington Piping, Inc., in writing, that ithas no objection to the employment of Arnold Glassburnand Herbert Lewis, and furnish each of them with a copyof such notification.(b)Make Arnold Glassburn and Herbert Lewis wholeand AssistantsUnion(The Daily Press, Inc),188NLRB No. 73,MarineWarehousesLocal 1454, et aL,196 NLRB No 14.IS In the event no exceptionsare filed as provided by Section102.46 of theRules and Regulations of the National LaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall, asprovidedin Section102.48of the Rules and Regulations,be adopted by theBoard and becomeits findings, conclusions,and Order, and all objections thereto shall bedeemed waivedfor all purposes 90DECISIONSOF NATIONAL LABORRELATIONS BOARDfor any loss of earnings each of them may have suffered byreason of the discrimination against him in the manner setforth in the section of this Decision entitled "The Remedy."(c) In the event that Arnold Glassburn or Herbert Lew-is is at present serving in the Armed Forces of the UnitedStates, notify him, in writing, that it has no objection to hisemployment, in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(d) Post at itsbusinessoffice and all places where no-tices to its members are customarily osted copies of theattached notice marked "Appendix."'? Copies of said no-tice, on forms provided by the Regional Director for Region9, after being duly signed by the Respondent's representa-tive, shall be posted by it immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(e)Deliver to the Regional Director for Region 9signed copies of said notice to be posted by HuntingtonPiping, Inc., if willing, in all places where notices to employ-ees are customarily posted.(f)Notify the Regional Director for Region 9, in wnt-ing, within 20 days from the date of the receipt of this Deci-sion,what steps the Respondent has taken to comply here-with. "Piping, Inc., to discharge Arnold Glassburn, HerbertLewis, or any other employee, in violation of Section8(a)(3) of the Act.WE WILL NOT in any like or related manner restrainor coerce employees of Huntington Piping, Inc., in theexercise of rights guaranteed in Section 7 of the Na-tional Labor Relations Act.WE WILL notify Huntington Piping, Inc., in writing,that we have no objection to the employment of ArnoldGlassburn and Herbert Lewis, and we shall furnisheach of them with a copy of such notification.WE WILL make Arnold Glassburn and HerbertLewis whole for any loss of earnings each of them mayhave suffered by reason of the discrimination againsthim.DatedBy16 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor RelationsBoard" shallbe changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "17 In the event that this recommended Order is adoptedby theBoard afterexceptions have been filed, this provision shall be modified to read. "Notifythe Regional Director for Region 9, in writing,within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTcause or attempt to cause HuntingtonLOCAL UNION 521, UNITED ASSOCIA-TION OF JOURNEYMEN AND APPRENTICESOF THE PLUMBING AND PIPE FITTING IN-DUSTRY OF THE UNITED STATES ANDCANADA, AFL-CIO(Labor Organization)(Representative)(Title)In the event that Arnold Glassburn or Herbert Lewis is atpresent serving in the Armed Forces of the United States,we will notify him, in writing, that we have no objection tohis employment, after discharge from the Armed Forces, inaccordance with the Selective Service Act and the UniversalMilitary Training and Service Act, as amended.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Office Building, Room2407, 550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.